Mr. Chief Justice Chase
delivered the opinion of the court.
The judgment of the Supreme Court of the State of Wisconsin, which asserts the right of that State to tax the shares of stockholders in national banking associations within its limits, is affirmed. The case before us is governed by the cases of National Bank v. Commonwealth, 9 Wall. 353, in which this court affirmed the judgment of the Court of Appeals of Kentucky, and Lionberger v. Rouse, 9 Wall. 468, in which we affirmed the judgment of the Supreme Court of Missouri on questions substantially the same as those in this case. We think it unnecessary to restate the-reasons by which those decisions were sustained. Affirmed.